Proceeding pursuant to CPLR article 78 to review a determination of the respondent State Commissioner, dated October 31, 1974 and made after a statutory fair hearing, which affirmed the denial by the Westchester County Department of Social Services of an application for medical' assistance payments. Determination confirmed and proceeding dismissed on the merits, without costs or disbursements. Section 366 (subd 1, par [b]) of the Social Services Law provides that medical assistance shall be given to persons requiring such assistance if they are residents of New York State or, if while temporarily in the State, they require immediate medical care not otherwise available and have not entered the State for the purpose of obtaining such medical care. On the present facts, petitioner has failed to establish that the decedent, her grandmother, was a bona fide resident of the State, or that her entry into the State was not for the purpose of receiving medical care. The case of Matter of Corr v Westchester County Dept, of Social Servs. (33 NY2d 111) is distinguishable upon the facts. Gulotta, P. J., Martuscello, Latham, Margett and Shapiro, JJ., concur.